DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 14 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to replace “the reinforced thermoset polyurethane composite” in step c) of claim 1 to “a reinforced thermoset polyurethane composite”. 
	As to Claim 14: The applicants are advised to replace the claimed phrase “polyether polyols and polyester polyols” with the new phrase “polyether polyol and polyester polyol”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2, 4, 10, 12-16, 18-19, 21-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2004/0106726) in view of Uhm et al. (US 2005/0127551).   
	The claims are directed to a pultrusion process for preparing a reinforced thermoset polyurethane composite, the process comprising the steps of: (a) of contacting reinforcing fibers with a sizing composition comprising at least one sizing agent selected from at least one polyimine having a weight average molecular weight in a range of 800-1,000,0000 g/mol to obtain sized reinforcing fibers; (b) coating the plurality of sized reinforcing fibers obtained in step a) with a precursor mixture comprising (i)  at least one di or polyisocyanate and (ii) at least one polyol to obtain a plurality of coated sized reinforcing fibers;  and c) passing the plurality of coated sized reinforcing fibers obtained in step b) through at least one die and at least one heating zone to obtain the composite.  The claimed die is broadly interpreted as including any types of die as long it is a die.
	As to Claims 1-2, 4, 10, 12-16, 18-19, 21-23, and 26-27: Joshi et al. disclose a pultrusion process for producing fiber reinforced thermoset polyurethane composites (see, for example, abstract and see also Paragraph [0151]), the process comprising the steps of (a) contacting continuous fiber reinforcing materials, e.g., glass fibers, with a reaction mixture comprising an isocyanate reactive composition made of at least one organic polyol, a polyisocyanate composition, and optionally, one or more additives and catalysts, (corresponding to the claimed precursor mixture) to produce coated fibers and directing the coated fibers through at least one heated curing die (corresponding to the claimed step c) of passing the coated reinforcing fibers through at least one die and at least one heating zone) (Paragraphs [0023]-[0032], [0036]-[0038], [0084], [0089], [0091] and [0152]).  Joshi et al. also disclose that the organic polyol may be selected from polyester or polyether polyols having a functionality of 2-4 (Paragraphs [0036]-[0043]), and exemplify a polyester polyol having a hydroxyl value (number) of 213 mg KOH/g (Paragraph [0138]), i.e., encompassed by the claimed hydroxyl number of 30-2000 mg KOH/g (present claim 19), and a polyether polyol having a hydroxyl value (number) of 32 mg KOH/g (Paragraph [0145]), i.e., encompassed by the claimed hydroxyl number of 30-900 mg KOH/g (present claim 16).  Joshi et al. further disclose that at least one polyisocyanate composition contains polyisocyanates selected from, among other things, 1,6-hexamethylene diisocyanate (Paragraphs [0064]-[0066]), the additives may  be selected from internal mold release agent, fire (flame) retardants, and UV stabilizers (Paragraph [0077]), and the catalysts may be selected from tertiary amine and bismuth carboxylates (Paragraphs [0070]-[0075] and [0132]).  Moreover, Joshi et al. disclose that the curing dies may contain three heating zones (Paragraph [0154]), corresponding to the claimed heating zones (Z1), (Z2) and (Z3), and the steps may be carried out uninterrupted continuously (Paragraphs [0004], [0084] and [0152]). 
	While Joshi et al. disclose that their reinforcing fibers including glass fibers may be pretreated with sizing agents (Paragraph [0084]), they do not specifically mention the step (a) of contacting reinforcing fibers with a sizing composition comprising at least one sizing agent selected from at least one polyimine having a weight average molecular weight in a range of 800-1,000,0000 g/mol to obtain sized reinforcing fibers, as required by the claimed method for producing thermoset composites.  They also do not mention the amount of sizing composition that is contacted onto the reinforcing fibers as required by claim 10. 
	Nevertheless, Uhm et al. teach contacting glass fibers with 0.01-0.75 wt% of a sizing composition (overlaps with the claimed 0.01-50 wt% of sizing composition) comprising partially amidated polyethylene imine having a molecular weight of 800-50,000 g/mol (which overlaps with the claimed molecular weight of 800-1,000,0000 g/mol) for the purposes of obtaining sized glass fibers having desired properties used in thermoset resins (Paragraphs [0013], [0017] and [0024]).  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to contact the glass fibers with the claimed amount of sizing composition comprising polyimine having the claimed molecular weight taught by Uhm et al. in the method of Joshi et al., with a reasonable expectation of successfully obtaining advantageous properties used in thermoset resins.
 
4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2004/0106726) in view of Uhm et al. (US 2005/0127551) as applied to claims 1-2, 4, 10, 12-16, 18-19, 21-23 and 26-27 above, and further in view of Zhang et al. (US 2016/0108189).
	The disclosures with respect to Joshi et al. and Uhm et al. in paragraph 3 are incorporated here by reference.  They do not specifically mention that their sizing composition further comprises surfactants, solvents, film-forming agents, lubricants and wetting agents as required by claim 3.
	However, Zhang et al. disclose the use of a sizing composition comprising, among other things, surfactants, film forming agent, solvents, wetting agents and lubricants, for the purposes of sizing glass fibers (Paragraph [0024]).  Zhang et al. also disclose that the film forming agents may provide a desired degree of bonding between the fibers in the fiber strands to avoid fuzzing during processing in fiber manufacturing operations and/or fiber composite fabrication operations, lubricants help protect the surface of the fibers from scratches and abrasions commonly caused by fiber-to-fiber contact and friction during processing and wetting agents facilitate the wetting of the sizing composition on the surface of the fibers, and may also facilitate the wetting of the thermoset resin on the surface of the sized fibers (Paragraph [0024]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the sizing composition comprising surfactants, solvents, film-forming agents, lubricants, and wetting agents suggested by Zhang et al. in the method of Joshi et al. and Uhm et al., with a reasonable expectation of successfully sizing glass fibers and providing glass fibers with advantageous properties.

5.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2004/0106726) in view of Uhm et al. (US 2005/0127551) as applied to claims 1-2, 4, 10, 12-16 18-19, 21-23 and 26-27 above, and further in view of Guha et al. (US 2015/0376398).
	The disclosures with respect to Joshi et al. and Uhm et al. in paragraph 3 are incorporated here by reference.  As mentioned above, Uhm et al. teach contacting glass fibers with a sizing composition comprising partially amidated polyethylene imine having a molecular weight of 800-50,000 g/mol (which overlaps with the molecular weight of 800-900,000 g/mol recited in present claim 7) for the purposes of obtaining sized glass fibers having desired properties used in thermoset resins (Paragraphs [0013], [0017] and [0024]).  However, they do not specifically mention that the sizing composition comprising particular amounts of sizing agent and particular surfactant compounds required by claims 5-6 and 8-9. 
	Nevertheless, Guha et al. disclose the use of a sizing composition comprising, among other things, surfactants, e.g., ethylenediamine polyethylene oxide-polypropylene oxide-polyethylene oxide block copolymer or ethoxylated alcohols, film formers, and lubricants for the purposes of sizing glass fibers and obtaining desired properties (Paragraph [0035] and see also abstract), wherein the surfactant is used in an amount of 0-10 wt% and polyethylene imine sizing agent is used in an amount of, for example, 2 wt% (Paragraphs [0035]-[0039]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to utilize the sizing composition comprising the claimed amounts of particular surfactant and sizing agent taught by Guha et al. in the method of Joshi et al. and Uhm et al., with a reasonable expectation of successfully sizing glass fibers and providing the same with desired properties. 

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2004/0106726) in view of Uhm et al. (US 2005/0127551) as applied to claims 1-2, 4, 10, 12-16, 18-19, 21-23 and 26-27 above, and further in view of Schell (US 5,824,413)1. 
	The disclosures with respect to Joshi et al. and Uhm et al. in paragraph 3 are incorporated here by reference.  However, they do not specifically mention the steps of drying at a particular temperature range as required by claim 11. 
	Nevertheless, Schell discloses drying sized reinforcing fibers by heating the sized fibers at a temperature ranging from 104-160 degrees Celsius (encompassed by the claimed drying temperature of 35-200 degrees Celsius) to ultimately obtain an advantageous composite (Col. 3, lines 1-65 and Col. 15, lines 1-50). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the step of drying the sized fibers at the claimed temperature taught by Schell in the method of Joshi et al. and Uhm et al., with a reasonable expectation of successfully obtaining desired composites.  

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2004/0106726) in view of Uhm et al. (US 2005/0127551) as applied to claims 1-2, 4, 10, 12-16 18-19, 21-23 and 26-27 above, and further in view of Torres et al. (US 2016/0177046). 
	The disclosures with respect to Joshi et al. and Uhm et al. in paragraph 3 are incorporated here by reference.  They do not specifically mention using the particular polyether polyol recited in claim 17.
	However, Torres et al. disclose a polyether polyol comprising a mixture of polyether polyols having functionalities of 2-6 and hydroxyl numbers of 10-500 mg KOH/g (corresponding to the claimed first and second polyether polyols) for the purposes of preparing desired polyurethane based composites via pultrusion method (Paragraphs [0005], [0008], [0030], [0035], and [0052]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed particular polyether polyol taught by Torres et al. in the pultrusion method of Joshi et al. and Uhm et al., with a reasonable expectation of successfully obtaining desired polyurethane based composites. 

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2004/0106726) in view of Uhm et al. (US 2005/0127551) as applied to claims 1-2, 4, 10, 12-16, 18-19, 21-23 and 26-27 above, and further in view of Cheolas et al. (US 2004/0094859). 
	The disclosures with respect to Joshi et al. and Uhm et al. in paragraph 3 are incorporated here by reference.  They do not specify the particular amounts of polyisocyanate, polyol, additive and catalyst used in the reaction mixture as required by claim 20.   	
	However, Cheolas et al. disclose preparing a premixture comprising 1-99wt % of a polyol component (overlaps with the claimed amount of 10-30 wt. % of polyol), wherein the weight ratio of polyisocyanate and polyol component is 0.3-9.0, less than 1% by weight of catalyst (overlaps with the claimed amount of 0.1-1 wt% of a catalyst), and up to 65% by weight of additives (overlaps with the claimed amount of 1-9 wt% of additive) in a pultrusion method for producing thermoset polyurethane composites having desired properties (Paragraphs [0002]-[0009], [0013], [0080]-[0087], and [0130]-[0132], and see also abstract).  Cheolas et al. also disclose that the flexural strength of the pultruded glass fiber reinforced polyurethane composite is controlled by varying amounts of the polyisocyanate (Paragraph [0140]).  In other words, the amount of polyisocyanate used affect the flexural strength of the final composite product, i.e., a known results-effective variable.  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the reaction mixture comprising optimum or workable amounts of the polyisocyanate, polyol, additive and catalyst taught by Cheolas et al. in the pultrusion method of Joshi et al. and Uhm et al., with a reasonable expectation of successfully preparing desired thermoset polyurethane composites.  

9.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2004/0106726) in view of Uhm et al. (US 2005/0127551) as applied to claims 1-2, 4, 10, 12-16, 18-19, 21-23 and 26-27 above, and further in view of Taniguchi et al. (US 2014/0004308). 
	The disclosures with respect to Joshi et al. and Uhm et al. in paragraph 3 are incorporated here by reference.  They do not specifically mention the addition of a plane reinforcing fiber at a particular weight ratio as required by claims 24 and 25.
	However, Taniguchi et al. disclose employing 20-99 volume percent of reinforcing fibers and 1-80 volume percent of plane reinforcing fibers for the purpose of obtaining desired composites via pultrusion method (Paragraphs [0060], [0063], [0082], and [0171]-[0177]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ optimum amounts of reinforcing fibers and plane reinforcing fibers, corresponding to the claimed weight ratio, in the pultrusion method of Joshi et al. and Uhm et al., with a reasonable expectation of successfully obtaining advantageous composites. 

10.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2004/0106726) in view of Uhm et al. (US 2005/0127551) as applied to claims 1-2, 4, 10, 12-16 18-19, 21-23 and 26-27 above, and further in view of Berksoy et al. (US 2009/0023870)2.
	The disclosures with respect to Joshi et al. and Uhm et al. in paragraph 3 are incorporated here by reference.  They do not specify the heating zones having particular temperatures as required by claim 28.
	However, Berksoy et al. disclose the use of a curing die having one or more heating zones with temperatures ranging from 150-270 degrees Celsius (inclusive of the claimed three heating zones having temperatures of 135-180 degrees Celsius, 150-180 degrees Celsius and 180-210 degrees Celsius) in a pultrusion method for the purposes of obtaining composites with superior UV resistant properties (Paragraph [0105] and see also abstract). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the heating zones having the claimed particular temperatures taught by Berksoy et al. in the pultrusion method of Joshi et al. and Uhm et al., with a reasonable expectation of successfully obtaining composites with superior UV resistant properties. 

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/24/2020. 
        2 Cited in the IDS submitted by applicants on 07/24/2020.